DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 4, 5, 7, 8, 10-15, 19-20 are objected to because of the following informalities: 
Claim 1: On line 2, “proximal and middle sections” should recite “proximal and distal section” since the middle section can’t be between itself.
Claim 1: On lines 6-7, “said middle section and distal section” is missing an article and should recite “said middle section and said distal section”.
Claim 1: On line 13, “the direction” lacks proper antecedent basis and should recite “a direction”. 
Claim 1: On line 22, “interfaces, at least temporarily, said distal portion” should recite “interfaces, at least temporarily, with said distal portion”
Claim 3: On line 3, “said reinforced sheath” lacks proper antecedent basis and should recite “said outer delivery sheath”.
Claim 5: On line 1, “said delivery catheter” should recite “said tapered delivery catheter” in order to coincide with previous recitations of the element.
Claim 7: On lines 5-6, “the pre-dilation procedure” lacks proper antecedent basis and should recite “a pre-dilation procedure”.
Claim 8: In line 4, “said coil reinforced elongated body” lacks antecedent basis and should recite “said elongated body of said inner member”.
“said sheath” or “said outer sheath” in claims 1, 3, 4, 10, 11, 12, 13, and 15 should recite “said outer delivery sheath” to coincide with previous recitations of the element.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13-14, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “said guide catheter extension/pre-dilatation sub-system” in lines 28-29 and “said guide catheter extension sub-system” in line 31. There is insufficient antecedent basis for these limitations in the claim. For the sake of examination, the limitations will be interpreted as reciting “said intravascular delivery system”.
Claim 1 recites the limitation “an engaged or disengaged modes” in line 29. It is unclear if there is only one disengaged mode or multiple disengaged modes. For the sake of examination, the limitation will be interpreted as reciting “an engaged mode or a disengaged mode”.
Claim 13 recites the limitation “said cooperating member” in lines 7 and 8. It is unclear if this is the same or different element as the “cooperating element” in line 4. For the sake of examination, the limitation will be interpreted as reciting “said cooperating element”.
Claim 14 recites the limitation “said cooperating member” in line 1. It is unclear if this is the same or different element as the “cooperating element” in line 4 of claim 13. For the sake of examination, the limitation will be interpreted as reciting “said cooperating element”.

Claim 20 recites the limitation “a guide catheter extension sub-system” in line 3. It is unclear if this is the same or different “guide catheter extension sub-system” than recited in line 1 of claim 20. For the sake of examination, the limitation will be interpreted as reciting “the guide catheter extension sub-system”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 9-12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 11020133) in view of Meguro (US 2002/0087076).
Regarding claim 1, Wilson discloses an intravascular delivery system (150, Fig 2A) having a proximal section (section near portions 230 and 366 seen in Fig 2B), a distal section (section near portion 346 seen in Fig 2B), and a middle section portion (Section between proximal section and distal section seen in Fig 2B) positioned between said proximal and middle sections, and configured for controllable displacement in a blood vessel of interest (Col 2, lines 51-53), comprising: an outer member (200, Fig 2A) formed by a flexible substantially cylindrically contoured elongated outer delivery sheath (222, Fig 2A) defining a sheath lumen (223, Fig 2A) having a proximal end and a distal end (Col 17, lines 50-58), said outer delivery sheath extending between said middle section and distal section (See Fig 2B); an inner member (300, Fig 2A) having an elongated body defining an internal channel (368, Fig 10A) extending along the longitudinal axis thereof, said inner member extending internally along said sheath lumen of said outer member in a controllable relationship with said outer delivery sheath (See Fig 2B; Col 42, lines 48-51), wherein said elongated body of said inner member has a tapered distal portion (346, Fig 2A) having an outer diameter and configured with a tapered delivery catheter (360, Fig 2A) having an elongated body of a predetermined length, said tapered delivery catheter being displaceable beyond said distal end of said sheath (See Fig 2B); and an interconnection mechanism disposed in an operative coupling with said inner and outer members and controllably actuated to operate said guide catheter extension/pre-dilatation sub-system in an engaged or disengaged modes of operation (Col 41, lines 52-57; Col 42, lines 52-58); wherein, in said engaged mode of operation, said inner and outer members of said guide catheter extension sub-system are engaged for a controllable common displacement along the guide wire, and said inner member, when engaged, is prevented from independent displacement relative said outer member (Col 41, lines 52-57), wherein, in said disengaged mode of operation, said 
Wilson is silent regarding the outer member being configured with a tapered outer tip at said distal end of said sheath lumen, wherein said tapered outer tip of said outer member at said distal end of said outer delivery sheath is configured with a wall extending in a cylindrical fashion between a distal edge and a proximal edge of said tapered outer tip, wherein said wall has an inner diameter and an outer diameter, and wherein said inner and outer diameters of said wall are gradually reduced in the direction from said proximal edge to said distal edge of said tapered outer tip; and wherein said wall of said tapered outer 57tip of said outer member interfaces, at least temporarily, with said distal portion of said inner member, and wherein said inner diameter of said wall of said tapered outer tip of said outer member is smaller than said outer diameter of said distal portion of said inner member at said interface between said wall of said tapered outer tip of said outer member and said distal portion of said inner member.
Meguro teaches an intravascular delivery system (Device of Fig 6) configured for controllable displacement in a blood vessel of interest (Para 0002), comprising: an outer member (B, Fig 5) formed by a flexible substantially cylindrically contour and is configured with a tapered outer tip (7, Fig 5) at said distal end of said sheath lumen (lumen of shaft 6 as seen in Fig 5), wherein said tapered outer tip of said outer member at said distal end of said outer delivery sheath is configured with a wall extending in a cylindrical fashion between a distal edge and a proximal edge of said tapered outer tip, wherein said wall has an inner diameter and an outer diameter, and wherein said inner and outer diameters of said wall are gradually reduced in the direction from said proximal edge to said distal edge of said tapered outer tip (See Fig 5; Para 0058); an inner member (A, Fig 4) having a tapered distal portion (5a, Fig 4; as described in Para 0050 5a includes portions 5e, 5d, and Ep); and wherein said wall of said tapered outer 57tip of said outer member interfaces, at least temporarily, with said distal portion of said inner member 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer member and inner member to have a tapered outer tip with an inner diameter that is smaller than an outer diameter of the distal portion of the inner member in order to have an intravascular delivery system that can mitigate pains the patient suffers and lessen injury on the human organ tissue (Para 0077).
Regarding claim 2, the modified invention of Wilson and Meguro discloses said tapered distal portion (346, Fig 2A –Wilson as modified by Meguro) of said inner member (300, Fig 2A -Wilson)  interfaces, at the outer surface thereof, with an inner surface of said tapered outer tip of said sheath lumen (Para 0059 –Meguro), wherein said tapered outer tip of the outer member is an elastomeric tapered outer tip, 58wherein, in said disengaged mode of operation (See Fig 5 –Meguro), said inner diameter of said wall of the tapered outer tip of said outer member is smaller than the outer diameter of the inner member, and wherein, in said engaged mode of operation (See Fig 6 -Meguro), said tapered outer tip of said outer member and said inner member interact such that a dimensional transition between the outer diameter of said tapered outer tip of said sheath lumen and the outer diameter of said distal portion of said inner member forms a substantially flush interface transition therebetween (Para 0059; Para 0077; as seen in Fig 5, the distal tip is tapered wherein in Fig 6, the distal tip is slightly elastically deformed to accommodate the inner member A and created a gapless engagement -Meguro).

Regarding claim 4, the modified invention of Wilson and Meguro discloses said outer member (200, Fig 2A –Wilson) further includes a distal lubricous liner sandwiched between an outer surface of said sheath and an inner surface of said distal soft tip encapsulating material (Col 26, lines 4-7 -Wilson).
Regarding claim 9, the modified invention of Wilson and Meguro discloses said outer delivery sheath (222, Fig 2A -Wilson) of said outer member (200, Fig 2A -Wilson) has a tubular body having a first predetermined circumference (See Fig 2A -Wilson), said tubular body of said outer member extending between said tapered outer tip at said distal end of said outer delivery sheath and said proximal end thereof, and wherein, at said proximal end thereof, said outer delivery sheath is configured with an entrance opening (226 and 238, Fig 5A -Wilson) having a second predetermined circumference, said second predetermined circumference of said entrance opening exceeding said first circumference of said tubular body of the outer delivery sheath (Col 31, lines 8-11 -Wilson; the funnel-shape would result in an entrance opening that has a larger circumference than the rest of the tubular body of the outer member).
Regarding claim 10, the modified invention of Wilson and Meguro discloses said tapered outer tip of said outer member (200, Fig 2A -Wilson) has an elastically expandable configuration, and wherein said entrance opening at said proximal end of said outer sheath is funnel contoured (Col 31, lines 8-11 -Wilson).

Regarding claim 12, the modified invention of Wilson and Meguro discloses said outer sheath (222, Fig 6E -Wilson) of said outer member (200, Fig 6E -Wilson) is a flexible sheath having a first flexibility along the length thereof, wherein said outer member pusher (230, Fig 2A -Wilson) is a flexible member having a second flexibility along the length thereof, said second flexibility being of substantially the same or exceeding said first flexibility (Col 17, lines 56-58 -Wilson).
Regarding claim 18, the modified invention of Wilson and Meguro discloses a flat wire helical coil member forming at least a portion of respective walls of a member selected from a group including said outer delivery sheath (222, Fig 2A) of said outer member (200, Fig 2A), said delivery catheter, said elongated body of said inner member, and combination thereof, wherein said flat wire helical coil is formed with a shape memory alloy including Nitinol, or of a radio-opaque material (Col 25, lines 43-67).
Claims 5, 7, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 11020133) in view of Meguro (US 2002/0087076) and further in view of Garrison (US 2015/0173782).
Regarding claim 5, the modified invention of Wilson and Meguro discloses all of the elements of the invention as discussed above. The modified invention is silent regarding said delivery catheter is a micro catheter, further comprising: a balloon member attached to said tapered distal portion of said inner member in proximity to said tapered delivery micro-catheter; and an inflation lumen extending 
Garrison teaches an intravascular delivery system (device of Fig. 26) configured for controllable displacement in a blood vessel of interest (Para 0115, lines 1-4) comprising an outer member (2030, Fig 26) and an inner member (2505, Fig 26) configured with a delivery catheter wherein said delivery catheter is a micro catheter (Para 0115, lines 13-15), further comprising: a balloon member (2510, Fig 26) attached to said tapered distal portion of said inner member in proximity to said tapered delivery micro-catheter (Para 0015, lines 7-8); and an inflation lumen extending inside said inner member between said proximal section and said balloon member at said distal section to provide a fluid passage between an external balloon inflation system and said balloon member (the microcatheter with a balloon would have the same inflation lumen as described in the embodiment of Para 0073, lines 16-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery catheter disclosed by Wilson and Meguro to be a micro-catheter and have a balloon member as taught by Garrison in order to have an inner member that can be used as a rail and counter force to facilitate advancement of the outer member within the vasculature (Para 0115, lines 1-6).
Regarding claim 7, the modified invention of Wilson, Meguro, and Garrison discloses said balloon member (2510, Fig 26 -Garrison) assumes an inflated configuration and a deflated configuration (Para 0115, lines 8-11 -Garrison), wherein in said deflated configuration, said balloon member is displaced in the blood vessel, and wherein when said balloon member is controllably transformed into said inflated configuration subsequently to being positioned at least in alignment with the treatment site for the pre- dilatation procedure (Para 0115, lines 13-18 -Garrison).
Regarding claim 16, the modified invention of Wilson, Meguro, and Garrison discloses said micro-catheter (2505, Fig 26 –Garrison) is formed of a flexible material having differential flexibility 
Regarding claim 17, the modified invention of Wilson, Meguro, and Garrison discloses said micro-catheter (2505, Fig 26 –Garrison) includes a reinforcement layer extending along said predetermined length of said micro-catheter (Col 39, lines 8-14), however, is silent regarding the reinforcement layer being a flat wire helical coil wherein the pitch of said flat wire helical coil changes along the length of said micro-catheter to increase the flexibility of the micro-catheter towards the distal end thereof.
Wilson further teaches a reinforcement layer comprising a flat wire helical coil wherein the pitch of said flat wire helical coil (“ribbon coils”) changes along the length of said member to increase the flexibility of the micro-catheter towards the distal end thereof (Col 25, lines 43-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcement layer disclosed by Wilson, Meguro, and Garrison to instead comprise a flat wire helical coil with a varying pitch as further taught by Wilson in order to have a micro-catheter that has an increased flexibility near the distal end (Col 25, lines 65-67).
Regarding claim 19, the modified invention of Wilson and Meguro discloses said tapered delivery catheter (360, Fig 2A -Wilson) is formed with a longitudinally extending lumen for sliding along the guidewire (Col 37, lines 60-66 -Wilson), further including: an inner member pusher (366, Fig 2A -Wilson) coupled, at a distal end thereof, to a proximal end of said inner member (See Fig 2A -Wilson); and an outer member pusher (230, Fig 2A –Wilson) coupled, at a distal end thereof, to said proximal end of said outer member (See Fig 2A -Wilson);  64wherein said outer member pusher is color coated, said color coating having a color distinct from a color of said guide wire, and from a color of said inner member and said inner member pusher (Col 28, lines 8-27 -Wilson).
	The modified invention is silent regarding the tapered delivery catheter being a micro-catheter.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery catheter disclosed by Wilson and Meguro to be a micro-catheter and have a balloon member as taught by Garrison in order to have an inner member that can be used as a rail and counter force to facilitate advancement of the outer member within the vasculature (Para 0115, lines 1-6).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 11020133) in view of Meguro (US 2002/0087076) and further in view of Garrison (US 2015/0173782) and further in view of Crittenden (US 5102390).
Regarding claim 6, the modified invention of Wilson, Meguro, and Garrison disclose all of the elements of the invention as discussed above. However, the modified invention is silent regarding said balloon member has a proximal portion having a proximal diameter exceeding a distal diameter at a distal portion thereof.
Crittenden teaches a micro catheter (12, Fig 1) comprising a balloon member (26, Fig 1) wherein said balloon member has a proximal portion (60, Fig 6) having a proximal diameter exceeding a distal diameter at a distal portion (58, Fig 6) thereof (See Fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon member to have a proximal portion with a diameter exceeding a diameter of the distal portion in order to have a balloon that can communicate with .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 11020133) in view of Meguro (US 2002/0087076) and further in view of Garrison (US 2015/0173782) and further in view of Waite (2009/0018525).
Regarding claim 8, the modified invention of Wilson, Meguro, and Garrison disclose all of the elements of the invention as discussed above. The modified invention discloses is said elongated body of said inner member (300, Fig 2A -Wilson) and said micro-catheter (2505, Fig 26 –Garrison) are braid reinforced along the length thereof (Col 39, lines 1-17 -Wilson), and wherein said tapered distal portion (5a, Fig 4 -Meguro) of said inner member is equipped with a distal tapered element (Ep and 5d, Fig 4) positioned on said braid reinforced elongated body (Col 39, lines 8-17 -Wilson).
However, the modified invention does not explicitly disclose that the reinforcement is provided by a coil.
Waite teaches an intravascular delivery system comprising an outer member (18, Fig 1C) and an inner member (10, Fig 1B); the inner member being coil reinforced along the length thereof.
Waite teaches that braid reinforcement and coil reinforcement could be used to achieve the same result (of providing structural support as described in Para 0036) and thus braid reinforcement and coil reinforcement were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wilson, Meguro, and Garrison to substitute coil reinforcement in place of braid reinforcement, as taught by Waite since it has been held that substituting parts of an invention involves only routine skill in the art.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 11020133) in view of Meguro (US 2002/0087076) and further in view of Montano (US 5813405).
Regarding claim 13, the modified invention of Wilson and Meguro discloses all of the elements of the invention as discussed above. The modified invention discloses said interconnection mechanism includes a snap-fit mechanism (Col 42, lines 52-57 -Wilson), said snap-fit mechanism being configured with a proximal coupler (“correspondingly-shaped surface feature”) disposed at the proximal end of said sheath (222, Fig 2A -Wilson) of said outer member (200, Fig 2A -Wilson) and a cooperating element (“detent”) disposed at the outer surface of said elongated body of said inner member (300, Fig 2A -Wilson).
However, it is silent regarding  said proximal coupler includes a distal solid ring and a mid-split ring positioned a predetermined distance from said solid ring, and wherein said cooperating member includes a member selected from a group including a mid-shaft lock ring, square annular ring, and snap-fit cage, said cooperating member being affixed 62to said outer surface of said elongated body of said inner member, and being releasably locked in a snap-fit fashion between said distal solid ring and said mid split ring for engagement between the outer and inner members.
Montano teaches an interconnection mechanism (8, Fig 1) that includes a snap-fit mechanism, , said snap-fit mechanism being configured with a proximal coupler (10, Fig 1) disposed at the proximal end of an outer member (24, Fig 2) and a cooperating element (22, Fig 1) disposed at the outer surface of an inner member (16, Fig 2), wherein said proximal coupler includes a distal solid ring (portion of 10 surrounding 26, Fig 2) and a mid-split ring (13, Fig 1) positioned a predetermined distance from said solid ring (See Fig 2), and wherein said cooperating member includes a member selected from a group including a mid-shaft lock ring (“band 22”, Col 3, line 54), square annular ring, and snap-fit cage, said cooperating member being affixed 62to said outer surface of said inner member (See Fig 2), and being 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interconnection mechanism comprising a correspondingly-shaped surface feature and a detent disclosed by Wilson and Meguro to instead have the interconnection mechanism taught by Montano in order to have the outer sheath comprise a distal solid ring and a mid-split ring and the outer surface of said elongated body of said inner member comprise mid-shaft lock ring, which would result in an interconnection mechanism that is simple, easily detachable, and can maintain a firm connection (Col 3, lines 23-26).
Regarding claim 14, the modified invention of Wilson, Meguro, and Montano discloses said cooperating member (22, Fig 1 -Montano) is secured to said external surface of said inner member (300, Fig 2A –Wilson) in an encircling relationship therewith (See Fig 2 –Montano), and wherein said proximal coupler (10, Fig 1) further includes a proximal beveled split ring (12, Fig 2 –Montano) at a proximal end thereof (See Fig 2).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 11020133) in view of Meguro (US 2002/0087076) and further in view of Montano (US 5813405) and further in view of Di Caprio (US 2014/0276618).
Regarding claim 15, the modified invention of Wilson, Meguro, and Montano disclose all of the elements of the invention as discussed above. The modified invention is silent regarding a system of fenestrations formed in said sheath at the proximal end thereof
Di Caprio teaches an intravascular delivery system comprising an outer member (14, Fig 20D) configured for receiving an inner member (Para 0099, lines 7-12), the outer member including a system of fenestrations (132, Fig 20D) formed at the proximal end thereof (Para 0123).
. 
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 11020133) in view of Meguro (US 2002/0087076) and further in view of Waite (2009/0018525).
Regarding claim 20, Wilson discloses an intravascular system (100, Fig 2A) equipped with a guide catheter extension sub-system (150, Fig 2A) cooperating with a guide wire (Col 37, lines 60- Col 38, line 8), the intravascular system comprising: the guide catheter extension sub-system having a proximal portion (section near portions 230 and 366 seen in Fig 2B), a distal portion (section near portion 346 seen in Fig 2B), and a middle junction portion (Section between proximal section and distal section seen in Fig 2B) interconnected between said proximal and distal portions thereof, said guide catheter extension sub-system being configured with: an outer member (200, Fig 2A) formed by a flexible substantially cylindrically contoured elongated sheath (222, Fig 2A) having a reinforcement structure along said sheath (Col 25, lines 43-67), said sheath defining a sheath lumen (223, Fig 2A) having a proximal end and a distal end (Col 17, lines 50-58), said sheath extending between said middle junction and distal portions of said guide catheter extension sub-system (See Fig 2B), wherein said outer member has a distal soft elastic tip positioned at a distal end of said sheath lumen and is configured with a cylindrically shaped wall, wherein said wall has an internal diameter at said distal edge thereof (Col 26, lines 4-7; Col 24, lines 58-61), an inner member (300, Fig 2A) having a reinforced elongated body defining an internal channel (368, Fig 10A) extending along the longitudinal axis thereof, said inner member extending internally along said sheath lumen in a controllably displaceable relationship with said sheath (See Fig 2B; Col 42, lines 48-51), wherein said inner member has a tapered distal portion 
Wilson is silent regarding the sheath lumen being configured with a cylindrically shaped wall having a thickness decreasing from a proximal edge to a distal edge of said distal soft elastic tip; said elongated body of said inner member having an outer diameter exceeding said internal diameter of said wall of said distal soft elastic tip of said outer member, wherein said tapered distal portion of said inner member elastically interfaces, at the outer surface thereof, with an inner surface of said distal soft elastic tip of said sheath; wherein said outer surface of said tapered distal tip of said inner member and an outer surface of said wall of said distal soft elastic tip of said outer member, in said engaged mode of operation, form a substantially smooth transition therebetween; and the reinforcement elongated body of the inner member being a coil reinforcement. 
Meguro teaches an intravascular delivery system (Device of Fig 6) configured for controllable displacement in a blood vessel of interest (Para 0002), comprising: an outer member (B, Fig 5) formed by a flexible substantially cylindrically contour and is configured with a tapered outer tip (7, Fig 5) at said 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer member and inner member disclosed by Wilson to have a tapered outer tip with an inner diameter that is smaller than an outer diameter of the distal portion of the inner member in order to have an intravascular delivery system wherein said tapered distal portion (346, Fig 2A –Wilson as modified by Meguro) of said inner member (300, Fig 2A -Wilson) interfaces, at the outer surface thereof, with an inner surface of said tapered outer tip of said sheath lumen (Para 0059 –Meguro), and wherein, in said engaged mode of operation (See Fig 6 -Meguro), said tapered outer tip of said outer member and said inner member interact to form a substantially smooth transition therebetween (Para 0059; Para 0077; as seen in Fig 5, the distal tip is tapered wherein in Fig 6, the distal tip is slightly elastically deformed to accommodate the inner member A and created a gapless 
The modified invention of Wilson and Meguro disclose all of the elements of the invention as discussed above. The modified invention is silent regarding the reinforcement elongated body of the inner member being a coil reinforcement.
Waite teaches an intravascular delivery system comprising an outer member (18, Fig 1C) and an inner member (10, Fig 1B); the inner member being coil reinforced along the length thereof.
Waite teaches that braid reinforcement and coil reinforcement could be used to achieve the same result (of providing structural support as described in Para 0036) and thus braid reinforcement and coil reinforcement were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wilson and Meguro to substitute coil reinforcement in place of braid reinforcement, as taught by Waite since it has been held that substituting parts of an invention involves only routine skill in the art.
Regarding claim 21, the modified invention of Wilson, Meguro, and Waite discloses said sheath (222, Fig 2A), at a proximal end thereof, is configured with an entrance opening (223, Fig 6E -Wilson) having a circumference exceeding a circumference of a tubular body (245, Fig 6E –Wilson) of said sheath (Col 32, lines 10-14), said entrance opening being reinforced by a bevel split ring element (246 and 247, Fig 6E -Wilson) attached in proximity to said entrance opening (Col 33, lines 18-21 –Wilson).
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 11020133) in view of Meguro (US 2002/0087076) and further in view of Waite (2009/0018525) and further in view of Garrison (US 20150173782).
Regarding claim 22, the modified invention of Wilson, Meguro, and Waite discloses a guide wire advanceable in a blood vessel of interest to at least a treatment site (Col 37, lines 60- Col 38, line 8 -Wilson), wherein said guide catheter extension sub-system (150, Fig 2A) is configured for controllable 
However, it is silent regarding an elastic jacket enveloping said inner member at least at said proximal end thereof and said inner member pusher along at least said distal end thereof and said tapered delivery catheter structure is a micro-catheter formed with a longitudinally extending lumen for sliding along the guide wire.
Wilson further teaches elastic jacket (240, Fig 6E) enveloping said member (222, 6E)  at least at said proximal end thereof and said member pusher (230, 6E) along at least said distal end thereof (Col 31, lines 45-54 -Wilson)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner member and inner member pusher disclosed by Wilson, Meguro, and Waite to include an elastic jacket as further taught by Wilson in order to have a feature that can facilitate a mechanical joint during a weld, such as a textured surface, protruding features, or cut-out features (Col 31, lines 39-42).
The modified invention of Wilson, Meguro, and Waite disclose all of the elements of the invention as discussed above, however, it is silent regarding said tapered delivery catheter structure is a micro-catheter formed with a longitudinally extending lumen for sliding along the guide wire.
Garrison teaches an intravascular delivery system (device of Fig. 26) configured for controllable displacement in a blood vessel of interest (Para 0115, lines 1-4) comprising an outer member (2030, Fig 26) and an inner member (2505, Fig 26) configured with a delivery catheter wherein said delivery catheter is a micro catheter (Para 0115, lines 13-15), further comprising: a balloon member (2510, Fig 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery catheter disclosed by Wilson, Meguro, and Waite to be a micro-catheter and have a balloon member as taught by Garrison in order to have an inner member that can be used as a rail and counter force to facilitate advancement of the outer member within the vasculature (Para 0115, lines 1-6).
Regarding claim 23, the modified invention of Wilson, Meguro, Waite, and Garrison discloses said outer member pusher (230, Fig 2A –Wilson) is color coated, said color coating having a color distinct from a color of said guide wire, and from a color of said elastic jacket enveloping said inner member and said inner member pusher (Col 28, lines 8-27 -Wilson).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ANTARIUS S DANIEL/
Examiner, Art Unit 3783   
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783